DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 05/12/22. Claim 2 has been canceled. Applicant submits that Claim 1 is amended to incorporate the subject matter of claim 2 as new step (b). Applicant further submits that additional claim amendments are made to comply with new claim 1. A complete response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see page 5, filed 05/12/22, with respect to claim rejections under 35 USC 103 have been fully considered and in view of the current amendments the rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-12 are allowed. These claims have been renumbered as 1-11.
Sobczak et al. (US 20140254862 A1) discloses “FIG. 6 a flowchart 600 illustrating one embodiment of method steps for processing an image is provided. Flowchart 600 may be executed on one or more electronic devices, such as the measurement system of the embodiments of FIG. 4. Step 602 acquires an initial image of the object under test, such as a belt. Step 606 identifies the edges of the belt. Step 604 finds the belt image. Step 608 determines the angle of the belt relative to the frame of the image. Step 610 determines if de-rotation is needed, if yes, processing continues to step 612. If no, processing proceeds to step 614. Step 612 de-rotates the image, whereby the image is rotated or counter rotated as the case may be, the negative value of the angle determined in step 608. Step 614 provides the image to the analysis module for analyzing the belt image. Additional steps, not shown, may include reporting or storing the results of the analysis for use by a user, such as user 412, to review and take appropriate action (e.g., replace a defective belt or schedule a future re-evaluation of the belt). De-rotation step 612 may include the application of a rotation algorithm to a copy of the image or the original image as acquired in step 602. De-rotation step 612 may embody the generation of de-rotation information (e.g., points, matrix, equation, or code) usable by analysis module 408. In such an embodiment, analysis module 408 would read the original image with the application of the de-rotation information, such that the analysis is provided on the original image as if it had been de-rotated. In another embodiment, the image is cropped (automatically or manually). Portions of the image that fall outside of the identified edges of the belt image may be considered extraneous and discarded. Imaging certain objects under test, such as a belt, typically excludes the entirety of the belt from any one frame as the belt image runs the length of one axis, such as the preferred axis, and terminates at the two opposite edges of the frame. Embodiments for the analysis of objects under test that do not terminate at the edge of the frame (e.g., a portion of a cut belt) may be cropped or otherwise processed, such that the termination of the object image becomes a frame edge.”
Similarly, prior art reference George (US 20150211213 A1) discloses “the shape(s) and/or dimension(s) of tool 100, or of any part or component thereof, such as crushing portion 102 and attachment portion 104, may be defined, either wholly or partially, by the use or application to which such tool(s) 100 and/or parts are to be put. In an embodiment of a tool or component 100 to be used in mining or other crushing or grinding of aggregate and/or other types of soil, use of a substantially conical or frusto-conical shape of maximum diameter of about 7 inches, and total axial length of about 6 and 9/16ths inches for crushing portion 102, as shown in FIG. 1, may be advantageous. In the same or a different embodiment, use of a simple or complex cylindrical shape of about 2 and 3/8 inch maximum diameter for shank 104 may be utilized. Other embodiments of aggregate or other earth-processing tools can be provided in the form of, for example, teeth for single or double-roll crushers, including teeth of a very wide variety of shapes and sizes, depending upon the working material (e.g., earth, stone, etc.) and the purpose of the processing thereof; and/or jaw crushers, bucket teeth, etc. Thus, a very wide variety of shapes can be provided in accordance with the invention.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“receiving a digital video capturing rotation of the drum and the teeth;
defining a region of interest in a frame of the digital video by using an image processing technique, such as optical flow, to identify pixels representative of the drum and the teeth;
for each region of interest of the frame, segmenting the region of interest of the frame into groups of contiguous pixels, wherein each group is representative of one of the teeth;
determining a parameter indicative of a geometry of at least one of the teeth based on at least one of the segmented groups of contiguous pixels in at least one of the regions of interest of the frames of the digital video, and generating a human-readable report based on the parameter indicative of the geometry of the at least one of the teeth.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Related Application: 
US 20210079303 A1 (17/021,494)
US 20210009359 A1 (16/925,840)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665